
	
		II
		Calendar No. 290
		112th CONGRESS
		2d Session
		H. R. 441
		[Report No. 112–129]
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 31, 2011
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			January 13, 2012
			Reported under authority of the order of the Senate of
			 December 17, 2011, by Mr. Bingaman, without
			 amendment
		
		AN ACT
		To authorize the Secretary of the Interior
		  to issue permits for microhydro projects in nonwilderness areas within the
		  boundaries of Denali National Park and Preserve, to acquire land for Denali
		  National Park and Preserve from Doyon Tourism, Inc., and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kantishna Hills Renewable Energy Act
			 of 2011.
		2.DefinitionsIn this Act:
			(1)AppurtenanceThe term appurtenance
			 includes—
				(A)transmission lines;
				(B)distribution lines;
				(C)signs;
				(D)buried communication lines;
				(E)necessary access routes for microhydro
			 project construction, operation, and maintenance; and
				(F)electric cables.
				(2)Kantishna Hills areaThe term Kantishna Hills area
			 means the area of the Park located within 2 miles of Moose Creek, as depicted
			 on the map.
			(3)MapThe term map means the map
			 entitled Kantishna Hills Micro-Hydro Area, numbered 184/80,276,
			 and dated August 27, 2010.
			(4)Microhydro project
				(A)In generalThe term microhydro project
			 means a hydroelectric power generating facility with a maximum power generation
			 capability of 100 kilowatts.
				(B)InclusionsThe term microhydro project
			 includes—
					(i)intake pipelines, including the intake
			 pipeline located on Eureka Creek, approximately ½ mile
			 upstream from the Park Road, as depicted on the map;
					(ii)each system appurtenance of the microhydro
			 projects; and
					(iii)any distribution or transmission lines
			 required to serve the Kantishna Hills area.
					(5)ParkThe term Park means the Denali
			 National Park and Preserve.
			(6)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			3.Permits for microhydro projects
			(a)In generalThe Secretary may issue permits for
			 microhydro projects in the Kantishna Hills area.
			(b)Terms and conditionsEach permit under subsection (a) shall
			 be—
				(1)issued in accordance with such terms and
			 conditions as are generally applicable to rights-of-way within units of the
			 National Park System; and
				(2)subject to such other terms and conditions
			 as the Secretary determines to be necessary.
				(c)Completion of
			 environmental analysisNot later than 180 days after the date on
			 which an applicant submits an application for the issuance of a permit under
			 this section, the Secretary shall complete any analysis required by the
			 National Environment Policy Act of 1969 (42 U.S.C. 4321 et seq.) of any
			 proposed or existing microhydro projects located in the Kantishna Hills
			 area.
			4.Land exchange
			(a)In generalFor the purpose of
			 consolidating ownership of Park and Doyon Tourism, Inc. lands, including those
			 lands affected solely by the Doyon Tourism microhydro project, and subject to
			 subsection (d), the Secretary may exchange Park land near or adjacent to land
			 owned by Doyon Tourism, Inc., located at the mouth of Eureka Creek in sec. 13,
			 T.16 S., R. 18 W., Fairbanks Meridian, for approximately 18 acres of land owned
			 by Doyon Tourism, Inc., within the Galena patented mining claim.
			(b)Map availabilityThe map shall be on file and available for
			 public inspection in the appropriate offices of the National Park
			 Service.
			(c)TimingThe Secretary shall seek to complete the
			 exchange under this section by not later than February 1, 2015.
			(d)Applicable laws; terms and
			 conditionsThe exchange under
			 this section shall be subject to—
				(1)the laws (including regulations) and
			 policies applicable to exchanges of land administered by the National Park
			 Service, including the laws and policies concerning land appraisals,
			 equalization of values, and environmental compliance; and
				(2)such terms and conditions as the Secretary
			 determines to be necessary.
				(e)Equalization of valuesIf the tracts proposed for exchange under
			 this section are determined not to be equal in value, an equalization of values
			 may be achieved by adjusting the quantity of acres described in subsection
			 (a).
			(f)AdministrationThe land acquired by the Secretary pursuant
			 to the exchange under this section shall be administered as part of the
			 Park.
			
	
		January 13, 2012
		Reported without amendment
	
